DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 8-11, 18-21, 26 and 27 have been considered but are moot on grounds of new rejection.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (Carter) (US 2010/0193872 A1 now US 8,343,837 B2) in view of  Liu et al. (Liu) (US 2013/0075833 A1 now US 8,766,379 B2).
In regards to claim 1, Carter (paragraphs 35-44, Figs. 2g, 2h and associated text) discloses a semiconductor device (Figs. 2g, 2h as a whole) comprising: a substrate (item 201) including an NMOS region (item 200) and a PMOS region (item 200A); a first transistor (item 200) in the NMOS region, wherein the first transistor (item 200) includes a first gate stack and a first source/drain region (item 204) on at least one side of the first gate stack (items 211 plus 212 plus 216); and a second transistor (item 200A) in the PMOS region, wherein the second transistor includes a second gate stack (items 211A plus 212A plus 217A plus 218 plus 216) and a second source/drain region (item 204A) on at least one side of the second gate stack (items 211A plus 212A plus 217A plus 218 plus 216), wherein the first gate stack (items 211 plus 212 plus 216) includes a first high-dielectric constant insulating film (item 211), a first gate electrode layer having a first thickness (item 212), a second gate electrode layer (item 216), which are sequentially laminated, wherein the first transistor further comprises first gate spacers (item 214) on the at least one side of the first gate stack, wherein the first and second gate electrode layers (items 212 and 216) are between the first gate spacers (item 214) and are in contact with the first gate spacers (item 214), wherein the second gate stack (items 211A plus 212A plus 217A plus 218 plus 216) includes a second high-dielectric constant insulating film (item 211A), a fourth gate electrode layer (item 212A plus 217A) having a second thickness greater than the first thickness, a fifth (item 216), a sixth gate electrode layer (items 218), which are sequentially laminated, and wherein the second gate electrode layer (item 216) and the fifth gate electrode layer (items 217A plus 216) includes lanthanum (paragraphs 41-43), but does not specifically disclose a third gate electrode layer, a first silicon layer and a second silicon layer, wherein each of the first silicon layer and the second silicon layer include polysilicon, wherein the fourth gate electrode is formed as a single layer, and wherein each of the first gate electrode, third gate electrode, the fourth gate electrode and the sixth gate electrode is a titanium nitride layer.
In regards to claim 2, Carter (paragraphs 35-44, Figs. 2a, 2g, 2h and associated text) discloses wherein the first high-dielectric constant insulating film (item 211) does not extend between sidewalls of the first gate spacers (items 214) and sidewalls of the first and second gate electrode layers, wherein the second transistor (items 200A) further comprises second gate spacers (items 214A) on at least one side of the second gate stack, wherein the fourth, fifth, and sixth gate electrode layers and the second silicon layer are between the second gate spacers (items 214A), wherein the second high-dielectric constant insulating film (item 211A) does not extend between sidewalls of the second gate spacers (items 214A) and sidewalls of the fourth, fifth, and sixth gate electrode layers, but does not specifically disclose a/the third gate electrode layer a/the first silicon layer and a/the second silicon layer, wherein the first, second and third gate electrode layers and the first silicon layer between the first gate spacers are in direct contact with the first gate spacers.
In regards to claims 1 and 2, Liu (Fig. 1 and associated text) discloses a multi-layer gate stack (items 224 plus 232 plus 234 plus 236 plus 240) for PMOS or NMOS (paragraph 6) wherein the multi-layer gate stack (items 224 plus 232 plus 234 plus 236 plus 240) includes a first high-dielectric constant insulating film (item 224, paragraphs 9, 11), a first gate electrode (item 232) having a first thickness (paragraph 14, 2 to 15 angstroms), a second gate electrode layer (item 234), a third gate electrode layer (item 236), and a silicon layer (item 240) which are sequentially laminated and the silicon layer (item 240 is made of polysilicon (paragraph 17), wherein the first, second and third gate electrode layers (items 232 plus 234 plus 236) and the first silicon layer (item 240) between the (first) gate spacers (item 250) are in direct contact with the (first) gate spacers (item 250), wherein each of the second gate electrode layer the fifth gate electrode layer includes lanthanum (paragraph 15), wherein the first/fourth gate electrode (item 232) is formed as a single layer, and wherein each of the first gate electrode (item 232), third gate electrode (item 236), the fourth gate electrode (item 232) and the sixth gate electrode (item 236) is a titanium nitride layer (paragraphs 14, 16).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first and second gate stacks of Carter with the teachings of Liu in order to scavenge impurity atoms from the interfacial dielectric layer [capable of reacting with oxygen] (paragraph 14), absorbing impurity atoms, preventing impurity diffusion (paragraph 15), conductivity or suitable work function (paragraph 17) and protection, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).  
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970). 
In regards to claim 8, Carter (paragraphs 35-44, Figs. 2a, 2g, 2h and associated text) discloses wherein the first gate electrode layer (item 212) is directly on the first high-dielectric constant insulating film (item 211), and the fourth gate electrode layer (item 212A) is directly on the second high-dielectric constant insulating film (item 211A).
Claim 21, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (Carter) (US 2010/0193872 A1 now US 8,343,837 B2) in view of Liu et al. (Liu) (US 2013/0075833 A1 now US 8,766,379 B2) in view of HEO et al. (HEO) (US 2013/0171793 A1 now US 8,759,183 B2).
In regards to claim 21, Carter (paragraphs 35-44, Figs. 2c, 2d, 2g, 2h and associated text) discloses a semiconductor device (Figs. 2g, 2h as a whole) comprising: a substrate (item 201) including an NMOS region (item 200) and a PMOS region (item 200A); a first gate stack (items 211 plus 212 plus 216) on the substrate (item 201) in the NMOS region (item 200); a first gate spacers (item 214) on at least one side of the first gate stack (items 211 plus 212 plus 216); a first channel region (item 202B) below the first gate stack (items 211 plus 212 plus 216); a second gate stack (items 211A plus 212A plus 217A plus 218 plus 216) on the substrate (item 201) in the PMOS region (item 200A); second gate spacers (item 214A) on at least one side of the second gate stack (items 211A plus 212A plus 217A plus 218 plus 216); and a second channel region (item 202A) which is below the second gate stack (items 211A plus 212A plus 217A plus 218 plus 216), wherein the first gate stack (items 211 plus 212 plus 216) includes a first high-dielectric constant insulating film (item 211), a first gate electrode layer (item 212) having a first thickness, a second gate electrode layer (item 216), which are sequentially laminated, wherein the first transistor further comprises first gate spacers (item 214) on the at least one side of the first (items 212 and 216) are between the first gate spacers (item 214) and are in contact with the first gate spacers (item 214), wherein the second gate stack (items 211A plus 212A plus 217A plus 218 plus 216) includes a second high-dielectric constant insulating film (item 211A), a fourth gate electrode layer (items 212 plus 217A) having a second thickness greater than the first thickness, a fifth gate electrode layer (item 218), a sixth gate electrode layer (item 216) which are sequentially laminated, wherein the fourth, fifth, and six gate electrode layers stack (items 211A plus 212A plus 217A plus 218 plus 216) are between the second gate spacers and are in contact with the second gate spacers (item 214A), wherein the first gate electrode layer (item 212) and the fourth gate electrode layer (items 212 plus 217A) include the same metal element, wherein the second gate electrode layer (item 216) includes lanthanum, and wherein the fifth gate electrode layer (item 216) includes lanthanum or aluminum (paragraphs 41-43).
Carter does not specifically disclose a/the third gate electrode layer a/the first silicon layer and a/the second silicon layer, wherein the first, second and third gate electrode layers and the first silicon layer between the first gate spacers are in direct contact with the first gate spacers, wherein each of the first silicon layer and the second silicon layer include polysilicon, wherein each of the first gate electrode and the fourth gate electrode is titanium nitride layer.
In regards to claim 21, Liu (Fig. 1 and associated text) discloses a multi-layer gate stack (items 224 plus 232 plus 234 plus 236 plus 240) for PMOS or NMOS (paragraph 6) wherein the multi-layer gate stack (items 224 plus 232 plus 234 plus 236 plus 240) includes a first high-dielectric constant insulating film (item 224, paragraphs 9, 11), a first gate electrode layer (item 232) having a first thickness (paragraph 14, 2 to 15 angstroms), a second gate electrode layer (item 234), a third gate electrode layer (item 236), and a silicon layer (item 240) which are sequentially laminated and the silicon layer (item 240 is made of polysilicon (paragraph 17), wherein the first, second and third gate electrode layers (items 232 plus 234 plus 236) and the first silicon layer (item 240) between the (first) gate spacers (item 250) are in direct contact with the (first) gate spacers (item 250), wherein each of the second gate electrode layer the fifth gate electrode layer includes lanthanum (paragraph 15), wherein the first/fourth gate electrode (item 232) is formed as a single layer, and wherein each of the first gate electrode (item 232), third gate electrode (item 236), the fourth gate electrode (item 232) and the sixth gate electrode (item 236) is a titanium nitride layer (paragraphs 14, 16), wherein each of the first gate electrode (item 232) and the fourth gate electrode (item 232) is a titanium nitride layer (paragraphs 14, 16); wherein the first/fourth gate electrode (item 232) is formed as a single layer.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first and second gate stacks of Carter with the teachings of Liu in order to scavenge impurity atoms from the interfacial dielectric layer [capable of reacting with oxygen] (paragraph 14), absorbing impurity atoms, preventing impurity diffusion (paragraph 15), conductivity or suitable work function (paragraph 17) and protection, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).  
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970). 

In regards to claim 21, HEO (paragraph 138, Fig. 41B and associated text) discloses the second channel region (area with item 14 or without item 14) which is below the second gate include materials different from each other (paragraphs 108, 118, 119, Fig. 33A, 33B); wherein the second channel region (where item 14 is) includes germanium (paragraphs 108, 118, 119, Figs. 33A, 33B).
It would have been obvious to modify the invention to include second channel region that includes germanium, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
In regards to claim 26, Carter as modified by Liu and HEO does not specifically disclose wherein the third gate electrode layer includes a fourth metal layer, a fifth metal layer, and a sixth metal layer interposed between the fourth metal layer and the fifth metal layer, and the sixth metal layer includes a material different from a material included in the fourth metal layer and the fifth metal layer.  Examiner notes that Carter and Liu both discloses multilayer gate electrodes.  
It would have been obvious to modify the invention to include a third gate electrode layer includes a fourth metal layer, a fifth metal layer, and a sixth metal layer interposed between the fourth metal layer and the fifth metal layer, since it has been held that mere duplication of the 
It would have been obvious to modify the invention to include a sixth metal layer having a different material than in the fourth metal layer and the fifth metal layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
In regards to claim 27, Carter as modified by Liu and HEO does not specifically disclose each of the sixth metal layer and the fifth gate electrode layer includes aluminum.
It would have been obvious to modify the invention to include a sixth metal layer and the fifth gate electrode layer that includes aluminum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  

Claim 9, 10, 11 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (Carter) (US 2010/0193872 A1 now US 8,343,837 B2) in view of Liu et al. (Liu) (US 2013/0075833 A1 now US 8,766,379 B2) in view of HEO et al. (HEO) (US 2013/0171793 A1 now US 8,759,183 B2) as applied to claims 1-4, 6 and 8 above and further in view of Kim et al. (Kim) (US 2014/0327087 A1 now US 9,337,199 B2).
In regards to claim 10, Carter (paragraphs 35-44, Figs. 2g, 2h and associated text) discloses a semiconductor device (Figs. 2g, 2h as a whole) comprising: including a NMOS region (item 200) and a PMOS region (item 200A) having different conductivity types; a first transistor (item 200) in the NMOS region, wherein the first transistor (item 200) includes a first gate stack (items 211 plus 212 plus 216 plus 217), a first source/drain region (item 204) on at least one side of the first gate stack, and a first channel region (item 202B) below the first gate stack (items 211 plus 212 plus 216 plus 217); and  a second transistor (item 200A) in the PMOS region, wherein the first [second] transistor (item 200A) includes a second gate stack (items 211A plus 212A plus 217A plus 218 plus 216 plus 217A), a second source/drain region (item 204A) on at least one side of the second gate stack (items 211A plus 212A plus 217A plus 218 plus 216 plus 217A), and a second channel region (item 202A) below the second gate stack (items 211A plus 212A plus 217A plus 218 plus 216 plus 217A), wherein the first gate stack (items 211 plus 212 plus 216 plus 217) includes a first high-dielectric constant insulating film (item 211), a first gate electrode layer (item 212) having a first thickness, a second gate electrode layer (item 216), which are sequentially laminated, wherein the first transistor further comprises first gate spacers (item 214) on the at least one side of the first gate stack, wherein the first and second gate electrode layers (items 212 and 216) are between the first gate spacers (item 214) and are in contact with the first gate spacers (item 214)wherein the second gate stack (items 211A plus 212A plus 217A plus 218 plus 216 plus 217A) includes a second high-dielectric constant insulating film (item 211A), a fourth gate electrode layer (items 212 plus 217A plus 218) having a second thickness greater than the first thickness, a fifth gate electrode layer (item 216), a sixth gate electrode layer (item 217A), which are sequentially laminated, and wherein the second gate electrode layer (item 216) and the fifth gate electrode layer (item 216) includes lanthanum (paragraphs 41-43).
In regards to claim 11, Carter (paragraphs 35-44, Figs. 2a, 2g, 2h and associated text) disclose wherein the first high-dielectric constant insulating film (item 211) does not extend between sidewalls of the first gate spacers(item 214)  and sidewalls of the first and second gate electrode layers (items 212 plus 216), wherein the second transistor (item 200A) further (item 214A) on at least one side of the second gate stack, wherein the fourth, fifth, and sixth gate electrode layers are between the second gate spacers (item 214A), and wherein the second high-dielectric constant insulating film (item 211A) does not extend between sidewalls of the second gate spacers (item 214A) and sidewalls of the fourth, fifth, and sixth gate electrode layers (items 212A plus 217A plus 218 , 216 and 217A).
Carter does not specifically disclose a/the third gate electrode layer a/the first silicon layer and a/the second silicon layer, wherein the first, second and third gate electrode layers and the first silicon layer between the first gate spacers are in direct contact with the first gate spacers, wherein each of the first silicon layer and the second silicon layer include polysilicon, wherein the fourth gate electrode is formed as a single layer, and wherein each of the first gate electrode, third gate electrode, the fourth gate electrode and the sixth gate electrode is a titanium nitride layer.
In regards to claim 10, Liu (Fig. 1 and associated text) discloses a multi-layer gate stack (items 224 plus 232 plus 234 plus 236 plus 240) for PMOS or NMOS (paragraph 6) wherein the multi-layer gate stack (items 224 plus 232 plus 234 plus 236 plus 240) includes a first high-dielectric constant insulating film (item 224, paragraphs 9, 11), a first gate electrode layer (item 232) having a first thickness (paragraph 14, 2 to 15 angstroms), a second gate electrode layer (item 234), a third gate electrode layer (item 236), and a silicon layer (item 240) which are sequentially laminated and the silicon layer (item 240 is made of polysilicon (paragraph 17), wherein the first, second and third gate electrode layers (items 232 plus 234 plus 236) and the first silicon layer (item 240) between the (first) gate spacers (item 250) are in direct contact with the (first) gate spacers (item 250), wherein each of the second gate electrode layer the fifth gate electrode layer includes lanthanum (paragraph 15), wherein the first/fourth gate electrode (item 232) is formed as a single layer, and wherein each of the first gate electrode (item 232), third gate electrode (item 236), the fourth gate electrode (item 232) and the sixth gate electrode (item 236) is a titanium nitride layer (paragraphs 14, 16).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first and second gate stacks of Carter with the teachings of Liu in order to scavenge impurity atoms from the interfacial dielectric layer [capable of reacting with oxygen] (paragraph 14), absorbing impurity atoms, preventing impurity diffusion (paragraph 15), conductivity or suitable work function (paragraph 17) and protection, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).  
Carter as modified by Liu does not specifically disclose wherein the first channel region and the second channel region include materials different from each other.
In regards to claims 10 and 11, HEO (paragraph 138, Fig. 41B and associated text) discloses a silicon layer (item 47) and a second silicon layer (item 47); wherein the first channel region (area with item 14 or without item 14) and the second channel region (area with item 14 or without item 14) include materials different from each other (paragraphs 108, 118, 119, Fig. 33A, 33B).
In regards to claim 19, HEO (paragraph 138, Figs. 33A, 33B, 41B and associated text) discloses wherein the second channel region (where item 14 is) includes a material different from the substrate (silicon).
In regards to claim 20, HEO (paragraph 138, Fig. 33A, 33B, 41B and associated text) discloses wherein the second channel region (item 14) includes silicon germanium (SiGe) (paragraphs 118, 119).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Carter with the teachings of HEO for the purpose of a cap layer.
In regards to claims 9 and 10, Carter as modified by Liu and HEO does not specifically disclose a substrate comprising a cell array region including a buried gate structure, and a peripheral region including a NMOS region and a PMOS region having different conductivity types wherein the first channel region and the second channel region include materials different from each other; wherein the buried gate structure includes a buried gate trench, a buried gate insulation film, a buried gate electrode, and a buried gate capping film.
In regards to claims 9 and 10, Kim (paragraphs 106, 107, 117, Figs. 7, 9A and associated text) discloses a substrate comprising a cell array region (item CAR) including a buried gate structure (items 9a plus 11a), and a peripheral region (item PCR) including a NMOS region (item TR1) and a PMOS region (item TR2) having different conductivity type.
In regards to claim 18, Kim (paragraphs 106, 107, 117, Figs. 7, 9A and associated text) discloses wherein the buried gate structure (items 9a plus 11a) includes a buried gate trench (item T1), a buried gate insulation film (item 9a), a buried gate electrode (item 11a or 30 plus 32), and a buried gate capping film (item 13a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        March 13, 2021